April 11 - 13, 2011 Exhibit 99.2 2 Forward-Looking Statements The information presented herein may contain predictions, estimates and other forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Although the Company believes that its expectations are based on reasonable assumptions, it can give no assurance that its goals will be achieved. Important factors that could cause actual results to differ materially from those included in the forward-looking statements include the timing and extent of changes in commodity prices for oil and gas, the need to develop and replace reserves, environmental risks, competition, government regulation and the ability of the Company to meet its stated business goals. 3 AXAS Highlights §NASDAQ: AXAS §Shares outstanding: ~91.6 million §~50% institutional (1) §~10% insider §Average trading volume: ~1.5 million shares per day §Market capitalization: ~$525 million §Total long-term revolving bank debt:~$80 million §High quality assets §Unparalleled upside opportunities §Significant hedge position §Expanded 2011 CapEx: $60 million §Recent equity offering: 23.6 million shares at $4.40 §(15.1 million primary and 8.5 million secondary) (1)Does not account for recent equity offering due to timing of filings 4 AXAS Assets §50,000+ net acres in unconventional oil plays §Large inventory of unconventional and conventional drilling locations §Undeveloped leasehold has been largely de-risked by industry and offset operator activity §Undeveloped leasehold is primarily held by production §Substantial base of MLP-like producing properties §2011 expanded budget of $60 million is 100% oil or liquids weighted §Secondary component of recent equity offering eliminated overhang perception §3.3 million shares(1) held by the MLP investors are freely tradable (1)Excludes 5.2 MM shares held by Lehman and 2.4 MM shares subject to lock-ups that extend to January 2012 5 AXAS Hedges AVE. OIL - weighted average price % OIL PDP(1) 77% 80% 67% GAS - weighted average price % GAS PDP(1) 82% 81% 66% NYMEX-based fixed price swaps: (1)As of December 31, 2010 6 Net Asset Value (1)Includes identified and resource potential on Bakken, Niobrara, Eagle Ford, Pekisko and Texas oil plays. Excludes identified and resource reserves in Alberta Basin Bakken and $50MM value of Eagle Ford joint venture drilling carry.The probable and possible reserve estimates do not necessarily represent reserves defined under SEC rules. Net Asset Value per Share(1) Proved Reserves Only $ 2.57 Proved PLUS Probable Reserves $ 16.37 Proved PLUS Probable PLUS
